                      Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 1 of 34
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of&ROXPELD

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-SC-2244
    TWELVE (12) DIGITAL DEVICES
    FURTHER DESCRIBED IN                                                     )
    ATTACHMENT A, CURRENTLY                                                  )
    LOCATED AT FBI WASHINGTON FIELD
    OFFICE, 601 4TH ST, NW, WASHINGTON,
                                                                             )
    DC 20535 UNDER RULE 41
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
      6HH$WWDFKPHQW$ LQFRUSRUDWHGE\UHIHUHQFH
                        District of Columbia
/RFDWHGLQWKHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB, there is now concealed (identify the SHUVRQRUGHVFULEHWKH
SURSHUW\WREHVHL]HG 

      6HH$WWDFKPHQW% LQFRUSRUDWHGE\UHIHUHQFH

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
          Title 18, United States Code, Section 2252A(a)(2), Distribution of Child Pornography; Title 18, United
          States Code, Section 2252(a)(2), (b)(1) Conspiracy to Distribute Child Pornography.
          The application is based on these facts:
             See Affidavit in Support of Application for Search Warrant.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of       days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                                Emily Eckert, Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
7HOHSKRQH                                             (specify reliable electronic means).


Date:             7/9/2021
                                                                                                        Judge’s signature

City and state:            :DVKLQJWRQ'&                                                     G. Michael Harvey
                                                                                                8QLWHG6WDWHV0DJLVWUDWH-XGJH
                            Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 2 of 34
                                                                                      ✔ Original
                                                                                      u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                                                    'LVWULFWRI&ROXPELD

                  In the Matter of the Search of                             )
              (Briefly describe the property to be searched                  )
               or identify the person by name and address)
   TWELVE (12) DIGITAL DEVICES
                                                                             )      Case No. 21-SC-2244
   FURTHER DESCRIBED IN                                                      )
   ATTACHMENT A, CURRENTLY
   LOCATED AT FBI WASHINGTON FIELD
                                                                             )
   OFFICE, 601 4TH ST, NW, WASHINGTON,                                       )
   DC 20535 UNDER RULE 41

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
            An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
                                                                                      District of Columbia
 of the following person or property located in theBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
(identify the person or describe the property to be searched and give its location):

See Attachment A (incorporated by reference).




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B (incorporated by reference).




        YOU ARE COMMANDED to execute this warrant on or before                    July 22, 2021        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                   (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                            7/9/2021
                                                                                                           Judge’s signature

City and state:                          Washington, D.C.                                      G. Michael Harvey
                                                                                               8QLWHG6WDWHV0DJLVWUDWH-XGJH
                           Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 3 of 34
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
21-SC-2244
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 4 of 34




                                         ATTACHMENT A

                                    Property to be searched

       The property to be searched is:

      iOmega hard drive S/N G5AB057446

      Black Toshiba hard drive S/N Z1CAP55DTQ11

      Red Western Digital My Passport Ultra hard drive S/N WX61AC4KL8XT

      Silver Seagate hard drive S/N NA7Q5WTY

      Blue 1GB SanDisk SD Card S/N BB0725105013D

      Purple/White Kingston 4GB DataTraveler USB Drive

      Orange/White 32GB SanDisk USB Drive

      Silver/Pink 4GB Kingston DataTraveler USB Drive

      Black Yuandi USB Disk Recorder

      Black/Red SanDisk Cruzer Glide 32GB USB Drive

      Blue USB Drive (no markings)

      Blue/Silver "Air Force Academy" USB Drive

hereinafter the “Devices.” The Devices are currently located at FBI Washington Field Office,

601 4th St. NW, Washington, DC, 20535.
           Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 5 of 34




                                        ATTACHMENT B

                                        Property to be seized

The items, information, and data to be seized are fruits, evidence, information relating to,

contraband, or instrumentalities, in whatever form and however stored, relating to violations of

(1) Title 18, United States Code, Section 2252A(a)(2), Distribution of Child Pornography; (2)

Title 18, United States Code, Section 2252(a)(2), (b)(1) Conspiracy to Distribute Child

Pornography, as described in the search warrant affidavit, including, but not limited to: All

records and information relating to violations of Title 18, United States Code, Sections 2251(a)

and 2252(a)(2), including:

               a.      Child pornography;

               b.      Child erotica;

               c.      Visual depictions of minors engaged in sexually explicit conduct;

               d.      Information,1 correspondence, records, documents or other materials

       constituting evidence of or pertaining to items “a” through “c” above (namely child

       pornography, child erotica, and visual depictions of minors engaged in sexually explicit


       1
          As used in this attachment, the terms “information” and “records” includes all forms of
creation or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writing); any mechanical form
(such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, or photocopies).




                                                 1
 Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 6 of 34




conduct), or constituting evidence of or pertaining to the possession, transportation,

receipt, distribution, or transmission through interstate or foreign commerce of items “a”

and “c” above, or constituting evidence of or pertaining to an interest in child

pornography or sexual activity with children, including:

       a. Correspondence or communications, such as electronic mail, chat logs, and

           electronic messages;

       b. Internet usage records, user names, logins, passwords, e-mail addresses and

           identities assumed for the purposes of communication on the Internet, billing,

           account, and subscriber records, chat room logs, chat records, membership in

           online groups, clubs or services, connections to online or remote computer

           storage, and electronic files;

       c. Diaries, address books, names, and lists of names and addresses of individuals

           who may have been contacted by the computer and internet websites;

       d. Shared images, “friends lists,” and “thumbnails”; and

       e. Financial records, including credit card information. evidence of who used,

           owned, or controlled the DEVICES at the time the things described in this

           warrant were created, edited, or deleted, such as logs, registry entries,

           configuration files, saved usernames and passwords, documents, browsing

           history, user profiles, email, email contacts, “chat,” instant messaging logs,

           photographs, and correspondence;


                                            2
Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 7 of 34




    f. evidence of software that would allow others to control the DEVICES, such as

       viruses, Trojan horses, and other forms of malicious software, as well as

       evidence of the presence or absence of security software designed to detect

       malicious software;

    g. evidence of the lack of such malicious software;

    h. evidence indicating how and when the DEVICES were accessed or used to

       determine the chronological context of DEVICES access, use, and events

       relating to crime under investigation and to the DEVICES user;

    i. evidence indicating the DEVICES user’s state of mind as it relates to the

       crime under investigation;

    j. evidence of the attachment to the DEVICES of other storage devices or

       similar containers for electronic evidence;

    k. evidence of counter-forensic programs (and associated data) that are designed

       to eliminate data from the DEVICES;

    l. evidence of the times the DEVICES were used;

    m. passwords, encryption keys, and other access devices that may be necessary to

       access the DEVICES;

    n. documentation and manuals that may be necessary to access the DEVICES or

       to conduct a forensic examination of the DEVICES;




                                     3
Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 8 of 34




    o. records of or information about Internet Protocol addresses used by the

       DEVICES;

    p. records of or information about the DEVICES’ Internet activity, including

       firewall logs, caches, browser history and cookies, “bookmarked” or

       “favorite” web pages, search terms that the user entered into any Internet

       search engine, and records of user-typed web addresses; and

    q. contextual information necessary to understand the evidence described in this

       attachment.

    r. evidence of who used, owned, or controlled the Device(s) at the time the

       things described in this warrant were created, edited, or deleted, such as logs,

       registry entries, configuration files, saved usernames and passwords,

       documents, browsing history, user profiles, email, email contacts, chat, instant

       messaging logs, photographs, and correspondence;

    s. evidence of the attachment to the Device(s) of other storage devices or similar

       containers for electronic evidence;

    t. evidence of counter-forensic programs (and associated data) that are designed

       to eliminate data from the Device(s);

    u. passwords, encryption keys, and other access devices that may be necessary to

       access the Device(s);




                                     4
Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 9 of 34




    v. documentation and manuals that may be necessary to access the Device(s) or

       to conduct a forensic examination of the Device(s);

    w. records of or information about Internet Protocol addresses used by the

       Device(s); and

    x. records of or information about the Device(s)’s Internet activity, including

       firewall logs, caches, browser history and cookies, “bookmarked” or

       “favorite” web pages, search terms that the user entered into any Internet

       search engine, and records of user-typed web addresses.




                                     5
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 10 of 34




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 TWELVE (12) DIGITAL DEVICES
 FURTHER DESCRIBED IN
 ATTACHMENT A, CURRENTLY
                                                     SW No. 21-sc-2244
 LOCATED AT FBI WASHINGTON FIELD
 OFFICE, 601 4TH ST, NW, WASHINGTON,
 DC 20535 UNDER RULE 41


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Emily Eckert, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—digital

devices—which are currently in law enforcement possession (the “Devices”), as described in

Attachment A, and the extraction from that property of electronically stored information as

described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), duly

appointed according to law and acting as such. I have been so employed since March, 2016.

Currently, I am assigned to the Washington Field Office, where I am responsible for conducting

and assisting in investigations involving child pornography, the sexual exploitation of children,

and human trafficking. I have gained experience through training with the FBI and in my

everyday work related to conducting these types of investigations. During my career as an FBI

agent, I have (a) participated in the execution of search warrants and arrest warrants for various



                                                 6
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 11 of 34




crimes; (b) reviewed and analyzed numerous recorded conversations and other documentation of

criminal activity; (c) debriefed cooperating confidential human sources; (d) monitored

wiretapped conversations; and (e) conducted physical surveillance of individuals engaged in

various crimes. Moreover, I am a federal law enforcement officer who is engaged in enforcing

the criminal laws, including the sexual exploitation of children offenses in violation of 18 U.S.C.

§§ 2251 and 2252.

       3.      As a federal agent, I am authorized to investigate violations of laws of the United

States, and as a law enforcement officer I am authorized to execute warrants issued under the

authority of the United States.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of (1) Title 18, United

States Code, Section 2252A(a)(2), Distribution of Child Pornography; (2) Title 18, United States

Code, Section 2252(a)(2), (b)(1), Conspiracy to Distribute Child Pornography have been

committed by SHAUN JASON MARVIN and other individuals law enforcement is working to

fully identify. There is also probable cause to search the Devices, further described below and in

Attachment A, for the things described in Attachment B.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       6.      The property to be searched is:



                                                 7
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 12 of 34




               iOmega hard drive S/N G5AB057446

               Black Toshiba hard drive S/N Z1CAP55DTQ11

               Red Western Digital My Passport Ultra hard drive S/N WX61AC4KL8XT

               Silver Seagate hard drive S/N NA7Q5WTY

               Blue 1GB SanDisk SD Card S/N BB0725105013D

               Purple/White Kingston 4GB DataTraveler USB Drive

               Orange/White 32GB SanDisk USB Drive

               Silver/Pink 4GB Kingston DataTraveler USB Drive

               Black Yuandi USB Disk Recorder

               Black/Red SanDisk Cruzer Glide 32GB USB Drive

               Blue USB Drive (no markings)

               Blue/Silver "Air Force Academy" USB Drive

that is, the “Devices.”

       7.       The Devices are currently located at FBI Washington Field Office, 601 4th St. NW,

Washington DC 20535.

                                     PROBABLE CAUSE

       8.       On October 1, 2020, at approximately 9:17 AM a FBI Task Force Officer was acting

in an undercover capacity as part of the Metropolitan Police Department-Federal Bureau of

Investigation (“MPD-FBI”) Child Exploitation Task Force, operating out of a satellite office in




                                                8
           Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 13 of 34




Washington, D.C. In that capacity, the Under Cover Employee (UCE) entered a public KIK2 group

titled, “#you.ngshare” with a group display name of “Safe place.” Upon entering the group a rules

banner appeared outlining the rules of the group. The banner read, “-Hello and welcome! Send 3

images or videos to the owner or admin to verify! – Three minutes to verify – Share here don’t pm.”

         9.      Upon entering the group the UCE introduced himself as a 33-year-old dad with a

daughter.      On October 1, 2020, an administrator3 of the group using the KIK name,

“matt11clashofclans,” and showing display name “Matt S,” who was later identified as Matthew

Hunter Sharp (hereinafter SHARP)4, initiated a private KIK message with the UCE. SHARP asked

the UCE to “verify.”5 The UCE sent an image of his purported eight-year-old daughter clothed.6

SHARP responded, “I either need cp7 or it needs to be a live photo.” The UCE sent SHARP a live

photo of his purported daughter. SHARP thanked the UCE and verified him. SHARP further stated

that most users in the group are “cp collectors.”



2
 Kik is a freeware instant messaging mobile application where one can transmit and receive
messages, photos, videos, sketches, mobile webpages, and other content.
3
 The administrator in a KIK Group is responsible for inviting new members to the group,
banning members from the group, and establishing the rules of the group. There may be multiple
administrators of a single group, each with these privileges.
4
 SHARP was arrested by FBI Agents on January 7, 2021 in Dayton, Ohio pursuant to arrest
warrant issued in the District of Columbia.
5
 Based on her training and experience, your affiant is aware that “verify” means to prove that a
user has access to children or possesses child pornography.
6
    This photograph and the other photographs sent by the UCE did not depict a real child.
7
 Based on her training and experience, your affiant is aware that “cp” is an abbreviation for
child pornography.



                                                    9
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 14 of 34




       10.     Between October 1 and October 28, 2020, there were upwards of 40 members within

the #you.ngshare group. During this period various users within the group continued to share images

and videos of child pornography and discussed the sexual abuse of children.

       11.     On October 13, 2020, user “marvinmash,” showing display name “PBJ PBJ,” and later

identified as Shaun Jason Marvin (hereinafter MARVIN) posted a one minute video to the group which

depicts two female children approximately eleven to thirteen years old sitting nude on the floor, while

on camera they remove their clothes, spread their legs apart and expose their bare vaginas directly into

the camera. On October 15, 2020, MARVIN also posted a one minute fifty six second video file which

consists of approximately eighteen videos spliced together, all of which depict the faces of

prepubescent female children as men ejaculate on their faces or in their mouths. The video file opens

with the following words printed on the screen “Sweet release… Girls getting showered in CUM.”

       12.     On October 17, 2020 MARVIN also posted a forty nine second video file to group

which depicts a female child approximately nine to eleven years sitting on the floor nude. The child

turns around while on her hands and knees and spreads her buttocks apart with her hands exposing her

anus and vagina to the camera and then sits with her legs spread apart exposing her vagina to the

camera before masturbating for the camera.

       13.     In response to the administrative subpoena for subscriber and IP log information

associated with KIK user “marvinmash,” KIK provided records indicating that the account has a

display name of “PBJ PBJ” and an associated and confirmed email address of

shaun.marvin@gmail.com. The user provided date of birth was listed as 11/1/1978. IP log information

spanning October 4, 2020, to October 15, 2020, was also provided, and identified a Comcast IP

address, 75.70.117.71, repeatedly used to access the target account, as well as several T-Mobile IPV4



                                                  10
           Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 15 of 34




natting IP addresses. In response to an administrative subpoena, Comcast Communications provided

records indicating that at the date and times IP address 75.70.117.71 was used to access the

“marvinmash” KIK account, it was subscribed to by Shaun Marvin, with a service address at 3002 W

Pikes Peak Ave, Colorado Springs, CO, 80904. A query of the Colorado Department of Motor

Vehicles database identified a valid driver’s license for SHAUN JASON MARVIN with a date of birth

11/1/1978. A query of a subscription database located MARVIN’s current address as 3002 W Pikes

Peak Ave, Colorado Springs, CO. According to El Paso County, Colorado property records, MARVIN

is the owner of 3002 W Pikes Peak Ave, Colorado Springs, CO, purchased in February 2016.

          14.   On January 7, 2021 MARVIN was arrested in Colorado Springs, Colorado pursuant

to an arrest warrant authorized by the Honorable G. Michael Harvey, United States Magistrate

Judge for the District Court for the District of Columbia. On the same date, MARVIN’s residence

3002 Pikes Peak Avenue, Colorado Springs, Colorado 80904 was searched pursuant to a search

and seizure warrant authorized by the Honorable Michael E. Hegarty, United States Magistrate

Judge for the District Court for the District of Colorado. Multiple items of digital evidence were

seized.

          15.   Digital forensic review of the items seized from the 3002 Pikes Peak Avenue

residence, specifically a cell phone and an encrypted external hard drive, revealed thousands of

images and videos depicting child sexual abuse material (CSAM).

          16.   In February, 2021 FBI Agents interviewed MARVIN’s ex-wife, Nicole Marvin.

Nicole Marvin told Agents she possessed several electronic devices in her attic that had been

primarily used by MARVIN before he moved out of their joint residence in January, 2017. Nicole

Marvin had hidden the devices in her attic, and MARVIN had unsuccessfully attempted to find the



                                               11
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 16 of 34




devices prior to moving out of the residence. On February 16, 2021 Nicole Marvin voluntarily

provided the following twelve (12) digital devices to the FBI and signed an FD-26 Consent to

Search Computers for the items:

      iOmega hard drive S/N G5AB057446

      Black Toshiba hard drive S/N Z1CAP55DTQ11

      Red Western Digital My Passport Ultra hard drive S/N WX61AC4KL8XT

      Silver Seagate hard drive S/N NA7Q5WTY

      Blue 1GB SanDisk SD Card S/N BB0725105013D

      Purple/White Kingston 4GB DataTraveler USB Drive

      Orange/White 32GB SanDisk USB Drive

      Silver/Pink 4GB Kingston DataTraveler USB Drive

      Black Yuandi USB Disk Recorder

      Black/Red SanDisk Cruzer Glide 32GB USB Drive

      Blue USB Drive (no markings)

      Blue/Silver "Air Force Academy" USB Drive

       17.    The twelve (12) digital devices have been maintained pursuant to FBI evidence

policy since the February 16, 2021 and are currently located at the FBI Washington Field Office,

601 4th St. NW, Washington, DC, 20535.

                                    TECHNICAL TERMS

       18.    Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:


                                              12
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 17 of 34




               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards,

and internal and external hard drives.

                          3)     “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables




                                                   13
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 18 of 34




and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones, tablets

function as wireless communication devices and can be used to access the Internet or other wired

or wireless devices through cellular networks, “wi-fi” networks, or otherwise. Tablets typically

contain programs called applications (“apps”), which, like programs on both wireless phones, as




                                                14
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 19 of 34




described above, and personal computers, perform many different functions and save data

associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or

locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.



                                                 15
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 20 of 34




               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.



                                                  16
            Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 21 of 34




Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,

an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

                j.     A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

                k.     A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

                l.     “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,



                                                 17
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 22 of 34




www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               n.          “Peer to Peer file sharing” (P2P) is a method of communication available to

Internet users through the use of special software, which may be downloaded from the Internet.

In general, P2P software allows a user to share files on a computer with other computer users

running compatible P2P software. A user may obtain files by opening the P2P software on the

user’s computer and searching for files that are currently being shared on the network. A P2P file

transfer is assisted by reference to the IP addresses of computers on the network: an IP address

identifies the location of each P2P computer and makes it possible for data to be transferred

between computers.         One aspect of P2P file sharing is that multiple files may be downloaded at

the same time. Another aspect of P2P file sharing is that, when downloading a file, portions of

that file may come from multiple other users on the network to facilitate faster downloading.

                      i.          When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P software.

               The hash value is independent of the file name; that is, any change in the name of

               the file will not change the hash value.




                                                   18
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 23 of 34




                      ii.     Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and local

               network traffic.

               o.      “VPN” means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data across

shared or public networks as if they were an integral part of a private network with all the

functionality, security, and management policies of the private network.          This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended network

resources are accessed in the same way as resources available from a private network-hence the

name “virtual private network.” The communication between two VPN endpoints is encrypted

and usually cannot be intercepted by law enforcement.

               p.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.




                                                19
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 24 of 34




               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       19.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Devices, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that there is probable cause

to believe that the records and information described in Attachment B will be stored in the Devices

for at least the following reasons:

       1.              Individuals who engage in criminal activity, including

               a.      Individuals who engage in criminal activity, including violations of 18

United States Code, Sections 2251 and 2252, use digital devices, like the Device, to access

websites to facilitate illegal activity and to communicate with victims, witnesses, and co-

conspirators online; to store on digital devices, like the Device, documents, photographs,

recordings, messages, and other records relating to their illegal activity, which can include logs

of online chats; email correspondence and correspondence through other applications; text or

other “Short Message Service” (“SMS”) messages; contact information of victims, witnesses,

and other co-conspirators, including telephone numbers, email addresses, identifiers for instant



                                                 20
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 25 of 34




messaging and social medial accounts; names, addresses, telephone numbers, and social security

numbers of other individuals; records of internet searches and Web History browers; IP

addresses; and other means used in furtherance of these crimes as stated above, incorporated by

reference here.

                  a.    Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

                  b.    Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or viewed

via the Internet. Electronic files downloaded to a digital device can be stored for years at little or

no cost. Even when such files have been deleted, they can be recovered months or years later

using readily-available forensics tools. When a person “deletes” a file on a digital device such as

a home computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of electronic storage medium space devoted to these



                                                   21
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 26 of 34




files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends

less on when the file was downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer, smart phone, or other digital device habits.

       20.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,

I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Device(s), not currently associated with any file, can provide evidence

of a file that was once on the storage medium but has since been deleted or edited, or of a deleted



                                                 22
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 27 of 34




portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.



                                                 23
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 28 of 34




                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the devices

behave. Therefore, contextual information necessary to understand other evidence also falls within

the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                f.   I know that when an individual uses a digital device to produce child

pornography, the individual’s device will generally serve both as an instrumentality for committing

the crime, and also as a storage medium for evidence of the crime. The digital device is an

instrumentality of the crime because it is used as a means of committing the criminal offense. The

digital device is also likely to be a storage medium for evidence of crime. From my training and

experience, I believe that a digital device used to commit a crime of this type may contain data

that is evidence of how the digital device was used; data that was sent or received; notes as to how

the criminal conduct was achieved; records of Internet discussions about the crime; and other

records that indicate the nature of the offense and the identities of those perpetrating it.



                                                  24
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 29 of 34




                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

       21.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

               a.       Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.       Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.




                                                 25
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 30 of 34




              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.

Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form.     Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text



                                                 26
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 31 of 34




format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may

also contain “booby traps” that destroy or alter data if certain procedures are not scrupulously

followed. A substantial amount of time is necessary to extract and sort through data that is

concealed, encrypted, or subject to booby traps, to determine whether it is evidence, contraband,

or instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large, and

ever increasing, number and variety of available mobile device applications generate unique forms

of data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as “AES-256 encryption” to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are



                                                27
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 32 of 34




often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       22.     In searching for information, records, or evidence, further described in Attachment

B, law enforcement personnel executing this search warrant will employ the following procedures:

               a.   The digital devices, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.   The analysis of the contents of the digital devices may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall not

be limited to, surveying various file “directories” and the individual files they contain (analogous



                                                 28
         Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 33 of 34




to looking at the outside of a file cabinet for the markings it contains and opening a drawer believed

to contain pertinent files); conducting a file-by-file review by “opening,” reviewing, or reading the

images or first few “pages” of such files in order to determine their precise contents; “scanning”

storage areas to discover and possibly recover recently deleted data; scanning storage areas for

deliberately hidden files; and performing electronic “keyword” searches through all electronic

storage areas to determine whether occurrences of language contained in such storage areas exist

that are related to the subject matter of the investigation.

               c.   In searching the digital devices, the forensic examiners may examine as much

of the contents of the digital devices as deemed necessary to make a determination as to whether

the contents fall within the items to be seized as set forth in Attachment B. In addition, the forensic

examiners may search for and attempt to recover “deleted,” “hidden,” or encrypted data to

determine whether the contents fall within the items to be seized as described in Attachment B.

Any search techniques or protocols used in searching the contents of the Device(s) will be

specifically chosen to identify the specific items to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       23.     Because forensic examiners will be conducting their search of the digital devices

in a law enforcement setting over a potentially prolonged period of time, I respectfully submit that

good cause has been shown, and therefore request authority, to conduct the search at any time of

the day or night.




                                                  29
        Case 1:21-sc-02244-GMH Document 1 Filed 07/09/21 Page 34 of 34




                    REQUEST TO SUBMIT WARRANT BY TELEPHONE
                      OR OTHER RELIABLE ELECTRONIC MEANS

       24.       I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney Janani

Iyengar, an attorney for the United States, is capable of identifying my voice and telephone number

for the Court.

                                          CONCLUSION

       25.       I submit that this affidavit supports probable cause for a warrant to search the

Devices described in Attachment A and to seize the items described in Attachment B.



                                                   Respectfully submitted,




                                                   Emily Eckert
                                                   Special Agent
                                                   FBI

       Subscribed and sworn to before me on this ____ day of July, 2021:


       _________________________________________
       G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE




                                                 30
